ALLOWANCE
Response to Amendment
The applicant’s amendment filed 11/13/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Blum (Atty Reg No 42,336) on 01/04/2020. The examiner’s amendment was approved in full by Ian Blum (Atty Reg No 42,336) on 01/27/2021.
The application has been amended as follows: 


1. (Currently Amended) A  sterilizable lighting device, 


a headgear device having an outer shell and a plurality of magnetic mounting elements disposed below the outer shell and spaced apart from one another in a plurality of locations;
a headlight device comprising: 
a housing,
a magnetic mounting portion coupled to the housing comprising a magnet, 
	a lens assembly coupled to the housing, wherein the lens assembly comprises at least one lens and a ball pivot aiming mechanism, the ball pivot aiming mechanism comprising a ball pivot,
	a light source at least partially coaxially aligned with the at least one lens inside the ball pivot, wherein the light source comprises at least one LED arranged directly adjacent to the at least one lens and configured to project light through the at least one lens, 
	a switch for the light source;
wherein the magnetic mounting portion is configured to magnetically couple to the plurality of magnetic mounting elements, the headlight device is mountable in each of the plurality of locations, and the magnetic mounting elements are arranged in the headgear device headlight device is arrangeable to be mounted in a plurality of locations.



	3. (Currently Amended) The sterilizable lighting device of claim 1

	4. (Currently Amended) The sterilizable lighting device of claim 3, further comprising an external mount configured to magnetically retain the housing, wherein the housing is configured to be separated from the external mount by pulling the headlamp away along an axis of magnetic attraction.

	5. (Currently Amended) The sterilizable lighting device of claim 1, wherein the lighting device is sterile.

	6. (Cancelled) 

	7. (Currently Amended) The sterilizable lighting device of claim 1 [[6]], wherein the at least one LED is driven by a pulse width modulated driver circuit.

	8. (Currently Amended) The sterilizable lighting device of claim 1further comprises an integral on/off switch.

	9. (Currently Amended) The sterilizable lighting device of claim 8

	10. (Currently Amended) The sterilizable lighting device of claim 1, wherein the ball pivot has integral coaxial beam spot size adjustment, wherein spot size adjustment is controlled by varying a distance between the lens assembly and the light source.

	11. (Currently Amended) The sterilizable lighting device of claim 10, further comprising a coaxially mounted brightness control mounted to the lens assembly.

	12. (Cancelled) 

	13. (Currently Amended) The sterilizable lighting device of claim 1, wherein the lens assembly comprises one or more of a polycarbonate lens, a PMNA plastic lens, an achromatic glass lens, and an achromatic doublet.  

	14. (Cancelled) 

15. (Currently Amended) A sterilizable lighting device, 


a headgear device having an outer shell and a plurality of magnetic mounting elements disposed below the outer shell and spaced apart from one another in a plurality of locations;
a headlight device comprising: 
a housing,
a magnetic mounting portion coupled to the housing comprising a magnet, 

	a lens assembly coupled to the housing, wherein the lens assembly comprises a ball pivot aiming mechanism, the ball pivot aiming mechanism comprising a ball pivot,4 LEGAL\49561952\1Attorney Docket # 6026-2CON/456773 
	a light source at least partially coaxially aligned with the at least one lens inside the ball pivot, wherein the light source comprises at least one LED arranged adjacent to a lens of the lens assembly and configured to project light through the lens assembly and the ball pivot that illuminates a field, and 
	a switch for the light source; 
wherein the magnetic mounting portion is configured to magnetically couple to the plurality of magnetic mounting elements, the headlight device is mountable in each of the plurality of locations, and the plurality of magnetic mounting elements arranged in the headgear device mounting the headlight device 

	16. (Currently Amended) The sterilizable lighting device of claim 15, wherein the light source is arranged at least partially inside lens assembly.  

17. (Currently Amended) A  sterilizable lighting assembly, comprising:
 a sterile headgear comprising an outer shell and a plurality of magnetic mounting elements disposed below the outer shell; 
a face shield affixed to the sterile headgear; and 
a headlight device configured to be mounted to the headgear comprising: 
	a housing comprising a sterilizeable plastic having a magnetic mounting portion containing a magnet, 

	a lens assembly coupled to the housing, wherein the lens assembly comprises at least one lens and a ball pivot aiming mechanism, the ball pivot aiming mechanism comprising a ball pivot, 5 LEGAL\49561952\1Attorney Docket # 6026-2CON/456773 
	a light source at least partially coaxially aligned with the at least one lens inside the ball pivot and arranged directly adjacent to the at least one lens and configured to project light through the at least one lens, and 
	a switch for the light source; 
wherein the magnetic mounting portion of the headlight is configured to magnetically couple to the plurality of magnetic mounting elements of the headgear device with a barrier of the face shield disposed therebetween, the headlight device is mountable in each of the plurality of locations, and the plurality of magnetic mounting elements provide a plurality of mounting locations such that the headlight device is configured to mount to the headgear device at 

Reasons for Allowance
Claims 1, 3-5, 7-11, 13, and 15-17 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a sterilizable lighting device, comprising a headgear device having an outer shell and a plurality of magnetic mounting elements disposed below the outer shell and spaced apart from one another in a plurality of locations, a headlight device comprising a housing, a magnetic mounting portion coupled to the housing comprising a magnet, a lens assembly coupled to the housing, wherein the lens assembly comprises at least one lens and a ball pivot aiming mechanism, the ball pivot aiming mechanism comprising a ball pivot, a light source at least partially coaxially aligned with the at least one lens inside the ball pivot, wherein the light source comprises at least one LED arranged directly adjacent to the at least one lens and configured to project light through the at least one lens, and a switch for the light source, wherein the magnetic mounting portion is configured to magnetically couple to the plurality of magnetic mounting elements, the headlight device is mountable in each of the plurality of locations, and the plurality of magnetic mounting elements are arranged in the headgear device such that the headlight device is arrangeable to be mounted in a plurality of locations as specifically called for the claimed combinations.
The closest prior art, Waters (WO 2011/137400 A1), does not include a headgear device having an outer shell and a plurality of magnetic mounting elements disposed below the outer shell and spaced apart from one another in a plurality of locations, a lens assembly coupled to the housing, wherein the lens assembly comprises at least one lens and a ball pivot aiming mechanism, the ball pivot aiming mechanism comprising a ball pivot, a light source at least partially coaxially aligned with the at least one lens inside the ball pivot, wherein the light source comprises at least one LED arranged directly adjacent to the at least one lens and configured to project light through the at least one lens, and wherein the magnetic mounting portion is configured to magnetically couple to the plurality of magnetic mounting elements, the headlight device is mountable in each of the plurality of locations, and the plurality of magnetic mounting elements are arranged in the headgear device such that the headlight device is arrangeable to be mounted in a plurality of locations as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Waters reference in the manner required by the claims. 
Furthermore, at time of allowance, further search was directed to A61B1 in consideration of the sterile nature of the device. References which disclose head-wearable medical apparatus where all or some components of the apparatus provided for sterilization—such references are included both below and on the PTO-892. However, it should be made clear that the Examiner’s grounds for allowance are not directed to the sterilizable nature of the headgear of the instant application. While the Examiner required such language in the preamble in order to bring life to the claim as a whole, the Examiner maintains his position that where the teachings of a particular illumination structure is known, it would have been obvious to sterilize such a device so that it could be used in a medical/surgical setting. The allowance therefore, as laid out above, is directed to the mounting configuration between the headlight device and its associated headgear. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang (US 2015/0003048 A1) disclose a medical headlamp.
Clupper et al (US 2006/0133069 A1) disclose a surgical helmet.
Ferguson (US 2014/0334132 A1) disclose a medical headlamps.
Halm (US 7,008,074 B1) disclose a hands-free light.
Huang (US 2004/0145887 A1) disclose a headband with illumination features.
Koshiyama (US 2020/0089010 A1) disclose a medical magnification device.
Levitan (US 5,973,728) disclose a laryngoscopy video system.
Saleh (US 2011/0227509 A1) disclose a hands-free light for headgear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
                                                                                                                                                                                                /ERIN KRYUKOVA/Primary Examiner, Art Unit 2875